Citation Nr: 0933161	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-03 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel







INTRODUCTION

The Veteran had active service with U.S. Air Force from 
September 1981 to August 1984.  He also served with the Air 
National Guard from September 1984 to December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the Veteran appealed both the issue 
listed on the cover page of this decision and the issue of 
entitlement to service connection for arthritis of the 
bilateral shoulders.  The Veteran submitted a statement dated 
in February 2008 and indicated that he was only appealing the 
denial of entitlement to service connection for tinnitus.  
Consequently, that is the only issue currently on appeal.

The Veteran requested that he be afforded a Board hearing 
when he submitted his substantive appeal in January 2008.  
The Veteran submitted a statement dated in May 2009 and 
indicated that he no longer desired a hearing.  Consequently, 
the Veteran's request for a hearing is withdrawn.  38 C.F.R. 
§ 20.702(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claims of entitlement 
to service connection for tinnitus can be reached. 

The Veteran's service treatment records (STRs) indicate that 
the Veteran reported ear nose or throat trouble on a Report 
of Medical History form dated in February 1994.  

The Veteran indicated in his notice of disagreement that he 
was exposed to very loud noises including engines while 
serving on active duty because his job in the military 
required him to work in the motor pool.  

Associated with the claims file are three lay statements from 
the Veteran's fellow Airmen.  One of the statements indicates 
that the Airman heard the Veteran complain about hearing loss 
on numerous occasions.  Another statement indicates that the 
Veteran was exposed to noisy conditions during his military 
service.  He said the Veteran was exposed to power drills, 
engines, missile launches, and airplanes.  

The Veteran's representative indicated on a VA Form 646 that 
the Veteran has had ringing in his ears since he was in 
service.  She said the Veteran did not have ringing in his 
ears prior to his entry into service and has had no noise 
exposure since service.  She reported that the Veteran was 
exposed to numerous loud noises while in service.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In this case, Veteran has indicated that he suffered acoustic 
trauma due to noise while serving on active duty.  The Board 
also notes that the Veteran's representative has indicated 
that the Veteran has had tinnitus since his discharge from 
service.  In this regard, the Board notes that a layperson, 
such as the Veteran or his representative, is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  
Routen  v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).   However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.

In this case, as the records indicates that the Veteran has 
reported that he incurred tinnitus during service and has 
experienced symptoms of this condition since service, an 
observation which he is competent to make, the Board finds 
that the necessity for a VA examination is shown for the 
proper assessment of the Veteran's claim.  38 U.S.C.A. § 
5103A (West 2002).  This issue must be remanded in order to 
schedule the Veteran for a VA examination to determine 
whether he has a tinnitus disability, and if so, whether it 
was caused or aggravated by his active duty service.   Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
Veteran to undergo a VA audiological 
examination for compensation 
purposes.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
The examiner should provide an 
opinion as to the medical 
probability that tinnitus is 
traceable to the Veteran's period of 
military service.  A complete 
rationale for any opinion expressed 
must be provided.

Ensure that the examination report 
complies with this remand and the 
questions presented in the AMC's 
examination request.  If the report 
is insufficient, it should be 
returned to the examiner for 
necessary corrective action, as 
appropriate.

The Veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, 
readjudicate the issue on appeal.  
If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




